DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 22, 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 C.F.R. 1.84(u)(2) because view numbers (e.g., “Fig. 1”, “Fig. 2”, etc.) must be larger than the numbers used for reference characters. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14-16 and 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 14, it is unclear what structure would be encompassed by the functional limitation attributed to the rim hook “for attaching an end of the slide to a rim of the basket assembly to stow the chute when not in use,” because a rim hook alone would not appear to be capable of performing this function. In view of Applicant’s disclosure, it appears that the function of stowing the chute when not in use would also require a hinged connection between the slide and the backboard attachment device (e.g., at 420 in Fig. 5), but no such connection is recited in claim 14 or the claims from which it depends. For these reasons, it is unclear what structure is encompassed by the claimed functional limitations. Claims 15 and 16 are rejected in view of their dependency from claim 14.
Regarding claim 18, the limitation “the backboard attachment device” in line 2 renders the claim indefinite, because claim 17 appears to describe two backboard attachment devices, one for each of the two basket assemblies. It is unclear whether “the backboard attachment device” in claim 18 refers to each of these devices or to one of these devices (and if so, which one). For the purpose of examination, “the backboard attachment device” will be interpreted to mean --each of the backboard attachment devices--. Claims 19-20 are rejected in view of their dependency from claim 18.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8-9, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rumfola, III (US Patent No. 7,201,676, hereinafter Rumfola).
Regarding claim 1, Rumfola discloses a basketball return chute assembly (Fig. 1) comprising: a chute (ball return portion 600) adapted to receive a ball from a basketball basket assembly (110) attached to a backboard (120, Fig. 2) and direct the received ball (col. 7, lines 54-56); and a backboard attachment device (support frame 200) connected to the chute (col. 7, lines 57-58) and adapted to attach to the backboard (col. 3, lines 26-30), to place the chute (600) beneath the basket assembly (Fig. 1), and to cause the chute (600) to direct the received ball in a direction away from the backboard (col. 7, lines 54-56, “back to a user”).
Regarding claim 2, Rumfola further teaches the chute (600, Fig. 1) comprises a slide (col. 7, line 56-col. 8, line 2) and the backboard attachment device (200) comprises (i.e., includes) a plate (see Fig. 13A, showing plate-shaped component of support frame 200 that carries ball joint 680).
Regarding claim 8, Rumfola discloses a basketball goal assembly (10, Fig. 1) comprising: a backboard (120, Fig. 2; col. 3, lines 1-2); a basket assembly (target 110 comprising a basket, col. 3, lines 2-5) attached to the backboard (col. 3, lines 40-41); and a basketball return chute assembly (ball return portion 600 and support frame 200). The return chute assembly (200, 600) includes a chute (ball return portion 600) adapted to receive a ball from the basket assembly (110) and direct the received ball (col. 7, lines 54-56), and a backboard attachment device (support frame 200) connected to the chute (col. 7, lines 57-58) and adapted to attach to the backboard (col. 3, lines 26-30), to place the chute (600) beneath the basket assembly (Fig. 1), and to cause the chute (600) to direct the received ball in a direction away from the backboard (col. 7, lines 54-56, “back to a user”).
Regarding claim 9, Rumfola further teaches the chute (600, Fig. 1) comprises a slide (col. 7, line 56-col. 8, line 2) and the backboard attachment device (200) comprises (i.e., includes) a plate (see Fig. 13A, showing plate-shaped component of support frame 200 that carries ball joint 680).
Regarding claim 12, Rumfola further discloses a door hanger (mounting element 400, Fig. 1) attached to the backboard (120) for hanging the basketball assembly over a door (col. 7, lines 18-26).
Regarding claim 13, Rumfola further discloses the door hanger (400) includes a flange at one end (see Fig. 9 showing a flange at the end of the attachment member 420 of the hanger 400) to guide the door hanger (400) over the door (col. 7, lines 41-44). 
Claims 1-2, 5-6, and 8-9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Spier, Jr. (US Patent No. 3,814,421, hereinafter Spier).
Regarding claim 1, Spier discloses a basketball return chute assembly (Figs. 1-4) comprising a chute (ball return chute 10; col. 1, lines 56-60) adapted to receive a ball from a basketball basket assembly (hoop H, Fig. 1) attached to a backboard (backboard B; col. 2, lines 5-12) and direct the received ball (col. 2, lines 56-60); and a backboard attachment device (bracket 21, Figs. 2 and 4; col. 2, lines 12-20) connected to the chute (10, via annular frame 20) and adapted to attach to the backboard (B; col. 2, lines 15-18), to place the chute (10) beneath the basket assembly (col. 2, lines 5-20), and to cause the chute (10) to direct the received ball in a direction away from the backboard (col. 2, lines 55-60, “returned in the player’s direction”, Fig. 1).
Regarding claim 2, Spier further discloses the chute comprises a slide (chute 10) and the backboard attachment device (21) comprises a plate (see Fig. 2).
Regarding claim 5, Spier further discloses the plate (21) comprises one or more holes (see bolt/screw holes in annotated Fig. 2 below). The limitation “for bolting or screwing the plate to the backboard” describes an intended use of the holes. With respect to statements of intended use, the examiner notes that a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(II). In this case, Spier teaches holes as claimed, and the holes in the bracket plate (21) of Spier are clearly understood to be capable of use for bolting or screwing the plate (21) to the backboard (B), i.e., in the position shown in Fig. 4 and described in col. 2, lines 12-20.

    PNG
    media_image1.png
    241
    322
    media_image1.png
    Greyscale

Regarding claim 6, Spier further discloses the plate (21) comprises a hole (see insert hole in annotated Fig. 2 above). The limitation “to insert one or more sensors through or to enable the one or more sensors to be spaced from and detect through” describes an intended use of the holes. The examiner notes that the sensor itself has not been claimed as part of the apparatus. As noted above, a recitation of intended use does not differentiate the claimed apparatus from the prior art if the prior art teaches all the structural limitations of the claim. In this case, Spier teaches a hole as claimed, and the hole in the bracket plate (21) of Spier is clearly capable of use for inserting a sensor or for enabling a sensor to be spaced from and detect through the hole (e.g., a sensor mounted in or on the hoop bracket that is received in the insert hole, col. 2, lines 18-20).
Regarding claim 8, Spier discloses a basketball goal assembly (Fig. 1) comprising: a backboard (B); a basket assembly (hoop H) attached to the backboard (col. 2, lines 6-8); and a basketball return chute assembly (Figs. 1-4) that includes a chute (ball return chute 10; col. 1, lines 56-60) adapted to receive a ball from the basket assembly (H) and direct the received ball (col. 2, lines 56-60), and that includes a backboard attachment device (bracket 21, Figs. 2 and 4; col. 2, lines 12-20) connected to the chute (10, via annular frame 20) and adapted to attach to the backboard (B; col. 2, lines 15-18), to place the chute (10) beneath the basket assembly (col. 2, lines 5-20), and to cause the chute (10) to direct the received ball in a direction away from the backboard (col. 2, lines 55-60, “returned in the player’s direction”, Fig. 1).
Regarding claim 9, Spier further discloses the chute comprises a slide (chute 10) and the backboard attachment device (21) comprises a plate (see Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Spier in view of Matherne et al. (US Patent No. 5,348,290, hereinafter Matherne).
Regarding claim 7, Spier teaches the claimed invention substantially as claimed, as set forth above for claim 2. Spier does not teach the slide comprises one or more holes to reduce the weight or the amount of material required for the slide. However, in the art of basketball return chute assemblies, Matherne teaches a slide (runway 18, Figs. 1-2) comprising one or more holes (openings 30) to reduce the weight and amount of material required for the slide (col. 5, lines 17-22, “utilization of these or similar openings 30 permits the runway 18 to be constructed of less material, thereby reducing the materials cost and the shipping weight”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Spier by including holes as taught by Matherne in the slide, in order to reduce material costs and weight of the apparatus.
Claims 3-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rumfola in view of Kotlarz (US Patent No. 4,957,289, hereinafter Kotlarz).
Regarding claims 3 and 10, Rumfola teaches the claimed invention substantially as claimed, as set forth above for claims 2 and 9, respectively. Rumfola further teaches the chute assembly (600) is connected to the backboard attachment device (200) by a hinge (see Fig. 13-19), but Rumfola does not teach the claimed hinge configuration including a hinge pin, the slide comprising a hinge chute knuckle, the plate comprising a hinge plate knuckle, and the hinge being inserted through the hinge chute knuckle and the hinge plate knuckle. However, Kotlarz teaches a basketball return chute assembly (Figs. 1-3; col. 2, lines 15-24) comprising a chute (30) connected to an attachment device (mounting clamp 32) by a hinge (Fig. 3; col. 3, 61-66) comprising a hinge pin (rod 40), a hinge chute knuckle (apertured ends of rails 30, Fig. 3) at one end of the chute (30), a hinge plate knuckle (ears 38) at one end of a plate (lower plate 36) of the attachment device (32), wherein the attachment device (32) is connected to the chute (30) by axially aligning the hinge chute knuckle and the hinge plate knuckle and inserting the hinge pin (40) through the hinge chute knuckle and the hinge plate knuckle when they are aligned (as shown in Fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rumfola by replacing the hinge configuration of Rumfola with a hinge configuration having a hinge pin, a hinge chute knuckle, and a hinge plate knuckle as taught by Kotlarz, since this involves the simple substitution of one known hinge configuration for connecting a basketball chute to an attachment device for another known hinge configuration for connecting a basketball chute to an attachment device, to yield predictable results.
Regarding claims 4 and 11, the modified Rumfola teaches the claimed invention substantially as claimed, as set forth above for claims 3 and 11, respectively. Rumfola and Kotlarz do not explicitly show the hinge chute knuckle including a stop that fixes the position of the chute with respect to the backboard attachment device when the plate contacts the stop. However, in another pivot joint of the structure, Rumfola teaches providing a stop (col. 11, lines 3-5, “stop mechanism” of pivot joint 665, Fig. 11) on one hinge knuckle (e.g., inner portion 667) that fixes the position of the chute when the stop contacts the other hinge knuckle (e.g., outer portion 669; see abutment of parts 667 and 669 in Fig. 11). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Rumfola by configuring the hinge chute knuckle to include a stop as taught by Rumfola that fixes the position of the chute with respect to the backboard attachment device when the plate contacts the stop, in order to prevent the hinge connection from rotating beyond a desired position.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zaruba (US Patent No. 5,224,699, hereinafter Zaruba) in view of Spier.
Regarding claim 17, Zaruba discloses a portable two-basket basketball goal assembly (double hoop basketball game 11, Fig. 1; col. 1, line 59-col. 2, line 5) comprising: a backboard (13); one or more door hangers (clips 21) attached to the backboard (13) for hanging the basketball goal assembly (11) over a door (col. 1, line 64-col. 2, line 2); and two basket assemblies (basketball hoops 23 and 25) attached side-by-side to the backboard (col. 2, lines 3-5). 
Zaruba does not teach each of the basket assemblies includes a basketball return chute assembly. However, in the basketball art, Spier teaches a basketball return chute assembly (Figs. 1-4) that includes a chute (ball return chute 10; col. 1, lines 56-60) adapted to receive a ball from an associated basket assembly (H) and direct the received ball (col. 2, lines 56-60), and that includes a backboard attachment device (bracket 21, Figs. 2 and 4; col. 2, lines 12-20) connected to the chute (10, via annular frame 20) and adapted to attach to the backboard (B; col. 2, lines 15-18), to place the chute (10) beneath the associated basket assembly (col. 2, lines 5-20), and to cause the chute (10) to direct the received ball in a direction away from the backboard (col. 2, lines 55-60, “returned in the player’s direction”, Fig. 1), so that the ball is conveniently returned to the player. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zaruba by including a basketball return assembly as taught by Spier beneath each of the two basket assemblies of Zaruba, in order to conveniently return balls to each of the two players using the two basket assemblies.
Regarding claim 18, the modified Zaruba teaches the claimed invention substantially as claimed, as set forth above for claim 17. Spier further discloses each chute comprises a slide (chute 10) and each backboard attachment device (21) comprises a plate (see Fig. 2).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 17,483,300 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zinger (US Patent No. 4,786,052), Nolde et al. (US Patent No. 5,141,224), and Barnes (US Patent No. 10,843,055) each disclose a basketball return assembly adapted to attach to a basketball backboard beneath a basket assembly.
Hektor (US Patent No. 5,333,853) discloses a stowable basketball return assembly adapted to attach to a basketball backboard.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /October 14, 2022/